Citation Nr: 1003350	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-13 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability benefits, in the original amount of $27,121.73.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision by the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) Committee on Waivers and Compromises (Committee), which 
denied entitlement to the waiver of overpayment sought on 
appeal.

Correspondence sent to the Veteran's Congressional 
representative, and received by VA in February 2008, raises a 
claim for an increased rating, although it is unclear to 
which of the Veteran's service connected disabilities he is 
referring.   As no action has been taken on this potential 
claim, it is hereby referred back to the agency of 
jurisdiction for clarification from the Veteran and 
appropriate disposition.


FINDINGS OF FACT

1.  The amount of overpaid compensation benefits is 
$27,121.73.

2.  The appellant was at fault in the creation of the 
overpayment of compensation benefits because of his fugitive 
felon status and because, despite the notice provided to him, 
he did not timely notify VA of his subsequent incarceration.  
VA was not at fault in the creation of the overpayment of the 
compensation benefits.

3.  The failure of the Government to insist upon its right to 
repayment would result in unjust enrichment of the appellant, 
inasmuch as he accepted benefits to which he was not 
entitled, based on his fugitive felon status and subsequent 
incarceration.  

4.  Collection of that indebtedness would not defeat the 
purpose of the compensation benefit program, or otherwise be 
inequitable. 



CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits, in 
the amount of $27,121.73, would not be against equity and 
good conscience.  38 U.S.C.A.             §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  
3.326(a), made several amendments to the law governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  However, these changes are not 
applicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) in Barger 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51. 

Analysis

According to the applicable law and regulations, recovery of 
overpayments of any benefits made under the laws administered 
by VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The 
phrase "equity and good conscience" means the arrival at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration  will be given to 
the following elements (which are not  intended to be all-
inclusive): (1)  fault of the debtor, (2)  balancing of 
faults between the debtor and VA,  (3) undue hardship of 
collection on the debtor, (4) defeat of the purpose of an 
existing benefit to the appellant,  (5) unjust enrichment of 
the appellant, and (6)  whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.   
38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).   

The appellant does not dispute the creation of the 
overpayment.  Rather, he asserts that he is entitled to a 
waiver of the overpayment because he was unaware of the law 
that prevented him from collecting his full disability 
compensation while incarcerated, and because of the financial 
hardship that would result if the debt were not waived.  The 
Committee's December 2006 decision determined that there was 
no fraud, misrepresentation, or bad faith on the part of the 
appellant in the creation of the overpayment, thus removing 
any legal impediment to the granting of a waiver in this 
matter.  The question now before the Board is whether the 
facts dictate that a waiver should be granted under the 
standard of "equity and good conscience."

A review of the record shows that the Veteran was granted 
service connection for hypertension, a wound to right muscle 
group III, and residuals of a gunshot wound to the scalp by 
rating decision dated September 1970.  Service connection for 
duodenal ulcer with hiatal hernia was granted by rating 
decision dated November 1972.  

In May 1987, the Veteran was notified of a modification of 
his award.  The letter noted that a VA Form 21-8764 was 
enclosed with the notice.  The RO advised the Veteran to read 
the form because it contained "important information" about 
his right to receive his benefits.  The VA Form 21-8764 
states, in pertinent part, that compensation is subject to 
future adjustment, and that "benefits will be reduced upon 
incarceration in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony."  The same 
form was sent to the Veteran in April 1991, June 1994, 
October 1994, November 1994, and May 1995, when he was 
advised that there had been a change in his monthly rate of 
compensation. 

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chem. Found., Inc., 
272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (VA need only mail notice to the last address 
of record for the presumption to attach).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary." Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  As correspondence sent to the 
Veteran indicated that VA Form 21-8764 was provided to the 
Veteran, the Board finds that the presumption of regularity 
attaches and it is presumed the Veteran was given proper 
notice.  

The RO was notified in June 2005 that the Veteran was a 
fugitive felon, as he had violated the terms of his 
probation, and immediately took action to stop his VA 
benefits.  See 38 C.F.R. § 3.666.  In July 2005, the RO 
learned that the Veteran had been a fugitive felon since 
November [redacted], 2003, when a warrant was issued for his arrest.  
The Veteran was apprehended in February 2005.  On March [redacted], 
2005, the original sentence of 5 years was reinstated, and 
the Veteran was incarcerated on that date.  By letter dated 
March 2006, the RO notified the Veteran that award action was 
taken to retroactively reduce the Veteran's compensation 
benefits to the 10 percent rate, effective from May [redacted], 2005, 
which was the Veteran's 61st day of confinement.  The 
revocation of the Veteran's benefits from November [redacted], 2003, 
to May [redacted], 2005, due to his fugitive felon status, and the 
reduction of his benefits to the 10 percent rate, effective 
May [redacted], 2005, resulted in an overpayment of $27,121.73.

Under applicable federal regulations, a Veteran, surviving 
spouse or child who is receiving compensation must notify the 
VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R.     § 3.660(a)(1).  As a direct result of 
the appellant's status as a fugitive felon and his failure to 
promptly report his incarceration, he has been overpaid 
compensation benefits in the calculated amount of $27,121.73.

The Board notes that the Supreme Court has held that everyone 
dealing with the Government is charged with knowledge of 
federal statues and lawfully promulgated agency regulations.   
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 
(1947).  Thus, regulations are binding on all who seek to 
come within their sphere, "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting 
from innocent ignorance."  Id. at 385, Morris (John) v.  
Derwinski, 1 Vet. App. 260, 265 (1991).

The record clearly shows that the appellant became a fugitive 
felon on November [redacted], 2003, and that he failed to inform VA 
of his subsequent incarceration on March [redacted], 2005.  There is 
no evidence that the overpayment was the fault of VA in any 
degree.  The appellant was at fault in becoming a fugitive 
felon, and because he did not notify VA of his incarceration 
despite being advised of the need to inform VA of this.  VA 
has absorbed a loss in this transaction.  Since the appellant 
created the circumstances leading to the overpayment in the 
first place, he should bear the burden of its repayment. 

In regard to whether collection would defeat the purpose of  
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the appellant was paid compensation 
benefits at the full rate even though he was a fugitive felon 
and subsequently incarcerated.

The appellant would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the appellant, as he was erroneously paid 
compensation benefits to which he was not entitled.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.   The Veteran has provided a VA Form 5655, 
Financial Status Report, dated October 2007, indicating that 
his only income was $201 per month, the amount of his reduced 
VA award, and that his monthly expenses totaled $1,329.00, 
including a $386 monthly first mortgage payment and a $34 
monthly second mortgage payment.  Food was estimated at $100 
per month and heat and utilities were estimated at $250 per 
month.  The Veteran also indicated that he was making monthly 
payments on 2 personal loans from private individuals. 
Further evidence of financial hardship was submitted in 
October 2007, in the form of a VA vocational rehabilitation 
report, finding that the Veteran was unemployable due to his 
many disabilities and ineligible for vocational 
rehabilitation based upon the same.  

However, an August 2008 independent living assessment 
conducted by VA vocational rehabilitation staff showed that 
the Veteran was living with a family member at that time, who 
provided his meals and lodging.  The Veteran was renting his 
permanent home out to tenants.  The report noted that the 
Veteran was interested in purchasing items meant to assist 
the disabled in activities of daily living.  The Veteran also 
indicated that he was taking several daily medications, which 
were ostensibly paid for either by the Veteran or by his 
family.  It was noted that his family was supportive of him.  

It appears from the record that the Veteran's basic 
necessities of life are provided, such as food, clothing, and 
shelter.  Thus, the Board does not find that there would be 
financial hardship on the appellant's part resulting from 
recovery of the indebtedness.   

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b).  Financial hardship is not shown, the overpayment is 
the fault of the appellant and not the fault of VA, and the 
appellant would be unjustly enriched if he were allowed to 
keep compensation benefits to which he was not entitled.  In 
essence, the elements of equity and good conscience are not 
in the appellant's favor.








ORDER

Entitlement to a waiver of the recovery of an overpayment of 
disability benefits, in the original amount of $27,121.73, is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


